 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                             EASTERN DISTRICT OF CALIFORNIA
 6

 7   DEVANTE B. HARRIS,                           1:20-cv-00042-DAD-GSA-PC
 8                                                ORDER GRANTING REQUEST
                  Plaintiff,                      (ECF No. 10.)
 9
           vs.                                    ORDER DIRECTING CLERK TO
10                                                CORRECT THE SPELLING OF
     M. DOLANTO,                                  DEFENDANT’S LAST NAME
11
                 Defendant.
12

13

14          Devante B. Harris (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
15   action pursuant to 42 U.S.C. § 1983. On January 8, 2020, Plaintiff filed the Complaint
16   commencing this action. (ECF No. 1, 2.)
17          On February 10, 2020, Plaintiff notified the court that his sole defendant’s last name was
18   misspelled on the court’s docket. Plaintiff requests that the last name be corrected from Dolanto
19   to Docanto. Good cause appearing, Plaintiff’s request shall be granted.
20          Accordingly, IT IS HEREBY ORDERED that:
21          1.      Plaintiff’s request, filed on February 10, 2020, is GRANTED;
22          2.      The Clerk is directed to correct the sole defendant’s last name on the record from
23                  Dolanto to Docanto.
24
     IT IS SO ORDERED.
25

26      Dated:     February 12, 2020                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
